DETAILED ACTION
This Non-Final action is responsive to the continuation filed 7/15/2022 and IDS filed 5/25/2022.

In the amendment Claims 1, 7-8, 14-15 and 20-36 are pending. Claims 35-36 are new. Claims 1, 8 and 15 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Withdrawn Rejections
The 35 U.S.C. 103 rejection of claims 1, 7-8, 14-15 and 20-34 with cited art of Wu (U.S. Pub 2007/0250783) in view of Fox (U.S. Pub 2010/0153280) has been withdrawn in light of the amendment.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022 has been entered, and considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 7-8, 14-15 and 20-336 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (U.S. Pub 2010/0161495, filed Dec. 18, 2008) in view of Fox (U.S. Pub 2010/0153280, filed Dec. 11, 2009).
Regarding Independent claims 1, 8 and 15, Olson discloses A computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: 
cause a first client station associated with a first entity to present a first interface for creating prequalification forms for use in prequalifying entities to work on construction projects (see paragraphs 89-92 & figs. 4D-6, discloses creating electronic forms for searching and managing construction projects including bidding); 
receive, from the first client station associated with the first entity, a user selection of a given set of one or more predefined fields for inclusion into a new prequalification form for use in prequalifying one or more entities to work on one or more construction projects (see paragraphs 89-92 & figs. 4D-6, discloses creating electronic forms for searching and managing construction projects including bidding); 
responsive to receiving the user selection, establish the new prequalification form (see paragraphs 89-92 & figs. 4D-6, discloses creating electronic forms for searching and managing construction projects including bidding); 
receive an identification of a second entity that is invited to seek prequalification via the new prequalification form (see paragraphs 89-92 & figs. 4D-6, discloses receiving identification from a user by bidding on a particular listing of a project opportunity); 
cause a second client station associated with the second entity to present a second interface for submitting prequalification information responsive to the given set of one or more predefined fields included within the new prequalification form (see paragraphs 89-92 & figs. 4D-6, discloses receiving information for a bid form the user); 
receive, from the second client station associated with the second entity, a completed submission of the new prequalification form comprising a given set of prequalification information for the second entity that is responsive to the given set of one or more predefined fields included within the new prequalification form (see Fig. 4D, discloses receiving a submission by the user by bidding on the project);
after receiving the completed submission, evaluate the given set of prequalification information for the second entity that is responsive to the given set of one or more predefined fields in accordance with the set of one or more rules (see paragraphs 89-92 & figs. 4D-6 & paragraphs 101-102, discloses evaluating the bid); Olson teaches that its well known to design forms for providing bid management services to users. Nowhere does Olson describe the prequalification review process.

Fox discloses:
define a set of one or more rules related to prequalification to apply to prequalification information that is responsive to the given set of one or more predefined fields, each rule of the set of one or more rules specifying a respective prequalification condition for the one or more entities to work on the one or more construction projects (see paragraph 37, discloses defining customized set of information representative of rules that is required for consideration for prequalification on a construction project);
cause a third client station associated with a third entity to present a third interface for reviewing the given set of prequalification information for the second entity that is responsive to the given set of one or more predefined fields, wherein the third entity is different that the second entity (see abstract & paragraph 46, discloses a third reviewing client station has an approving participant to determine the status of prequalification applications from subcontractors for construction bids); 
receive, from the third client station associated with the third entity, user input related to a review by the third entity of the given set of information for the second entity that is responsive to the given set of one or more predefined fields (see paragraphs 46-50 & Fig. 13, discloses a third reviewing client station has an approving participant to determine the status of prequalification applications from subcontractors);  
based at least in part on the user input related to the review by the third entity of the given set of information for the second entity that is responsive to the given set of one or more predefined fields, assign a prequalification status to the second entity (see paragraphs 46-50 & Fig. 13, discloses assigning a prequalification status by the reviewer has “non-approving” or approved); and 
cause a fourth client station associated with the second entity to present an indication of the prequalification status for the second entity (see paragraphs 50-52, discloses presenting the indication of the prequalification status to the applicant). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

Regarding Dependent claims 7, 14 and 20, Olson fails to teach any prequalification review process associate with a bid. Fox discloses based on the evaluation, take at least one action responsive to the evaluation, wherein the at least one action is selected from the group consisting of (i) configuring an external software tool based on the evaluation and (ii) flagging the completed submission for further review (see figs. 11 & 13, discloses flagging the submitted prequalification application for further review). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

Regarding Dependent claim 21, with dependency of claim 1, Olson fails to teach any prequalification review process associate with a bid. Fox discloses wherein receiving from the third client station associated with the third entity, user input related to a review by the third entity comprises receiving one or more user selections marking at least a portion of the given set of prequalification information as reviewed (see figs. 11 & 13, discloses receiving selection that indicates the prequalification application was reviewed). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

Regarding Dependent claim 22, with dependency of claim 1, Olson fails to teach any prequalification review process associate with a bid. Fox discloses wherein receiving, from the third client station associated with the third entity, user input related to a review by the third entity comprises receiving a user input confirming a given prequalification status to be assigned to the second entity, and wherein assigning a prequalification status to the second entity comprises assigning the given prequalification status to the second entity in response to receiving the user input confirming the given prequalification status to be assigned to the second entity (see figs. 11 & 13, discloses receiving selection that indicates the prequalification application was reviewed). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

Regarding Dependent claim 23, with dependency of claim 1, Olson fails to teach any prequalification review process associate with a bid. Fox discloses wherein the program instructions stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to: configure an external software tool based on the evaluation, wherein the external software tool is a software tool for managing one or more construction projects (see figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

Regarding Dependent claim 24, with dependency of claim 23, Olson fails to teach any prequalification review process associate with a bid. Fox discloses wherein the external software tool is selected form the group consisting of a punch-list software tool that facilitates management of punch items, daily-log software tool that facilitates management of daily construction activities, an invoicing software tool that facilitates management of invoicing, a commitments software tool that facilitates management of contracts and purchase orders, and a change-orders software tool that facilitates management of change orders (see figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

Regarding Dependent claim 25, with dependency of claim 23, Olson fails to teach any prequalification review process associate with a bid. Fox discloses wherein configuring an external software tool based on the evaluation comprises automatically configuring the external software tool based on the evaluation (see figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

Regarding Dependent claim 26, with dependency of claim 23, Olson fails to teach any prequalification review process associate with a bid. Fox discloses wherein the program instructions stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to: cause a fifth client station associated with a fifth entity to present a fifth interface for reviewing and approving a proposed change to the external software tool; receiving, from the fifth client station, a user input indicating approval of the proposed change, and implementing the proposed change to the software tool after receiving the user input indicating approval of the proposed change (see figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

Regarding Dependent claim 27, with dependency of claim 1, Olson fails to teach any prequalification review process associate with a bid. Fox discloses wherein each rule of the set of one or more rules specifies a threshold condition and an action to take if prequalification information indicates that the threshold condition is met (see abstract & figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

Regarding Dependent claim 28, with dependency of claim 1, Olson fails to teach any prequalification review process associate with a bid. Fox discloses wherein each rule of the set of one or more rules is (i) defined based on input from a general contractor, (ii) predefined by a provider of a software tool for prequalifying entities to work on construction projects, and/or (iii) derived based on an analysis of historical data (see abstract & figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

Regarding Dependent claim 29, with dependency of claim 1, Olson fails to teach any prequalification review process associate with a bid. Fox discloses wherein the program instruction stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to: assign to the third entity a task of reviewing a first portion of the given set of information for the second entity that is responsive to the given set of one or more predefined field; and assign to a fifth entity a task of reviewing a second portion of the given set of information for the second entity that is responsive to the given set of one or more predefined fields, wherein the fifth entity is different than the third entity (see abstract & figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

Regarding Dependent claim 30, with dependency of claim 1, Olson fails to teach any prequalification review process associate with a bid. Fox discloses wherein the second client station is the same as the fourth client station (see abstract & figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

Regarding Dependent claim 31, with dependency of claim 1, Olson fails to teach any prequalification review process associate with a bid. Fox discloses wherein the first client station is the same as the third client station (see abstract & figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

Regarding Dependent claim 32, with dependency of claim 8, Olson fails to teach any prequalification review process associate with a bid. Fox discloses wherein receiving, from the third client station associated with the third entity, user input related to a review by the third entity comprises receiving one or more user selections marking at least a portion of the given set of prequalification information as reviewed (see abstract & figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

Regarding Dependent claim 33, with dependency of claim 8, Olson fails to teach any prequalification review process associate with a bid. Fox discloses wherein receiving, from the third client station associated with the third entity, user input related to a review by the third entity comprises receiving a user input confirming a given prequalification status to be assigned to the second entity, and wherein assigning a prequalification status to the second entity comprises assigning the given prequalification status to the second entity in response to receiving the user input confirming the given prequalification status to be assigned to the second entity (see abstract & figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

Regarding Dependent claim 34, with dependency of claim 8, Olson fails to teach any prequalification review process associate with a bid. Fox discloses configuring an external software tool based on the evaluation, wherein the external software tool is a software tool for managing one or more construction projects (see abstract & figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

Regarding Dependent claim 35, with dependency of claim 29, Olson fails to teach any prequalification review process associate with a bid. Fox discloses wherein the program instructions stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to: assign to the third entity the task of reviewing the first portion of the given set of information for the second entity that is responsive to the given set of one or more predefined fields based on first user input; and assign to the fifth entity the task of reviewing the second portion of the given set of information for the second entity that is responsive to the given set of one or more predefined fields based on second user input (see abstract & figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

Regarding Dependent claim 36, with dependency of claim 29, Olson fails to teach any prequalification review process associate with a bid. Fox discloses wherein the program instructions stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to: assign to the fifth entity, automatically and based on second preestablished criteria, the task of reviewing the second portion of the given set of information for the second entity that is responsive to the given set of one or more predefined fields based on second user input (see abstract & figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a prequalification submission and processing system into the bid management portal of Olson has it would provide a centralized service for bidding and prequalifying for a number of construction projects.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 



Response to Arguments
7.	Applicant’s arguments filed 7/15/2022 have been fully considered but are moot in view of the new grounds of rejection. Furthermore no specific arguments were filed regarding the previous secondary art of Fox which teaches that creating rules has customized information required for prequalification consideration (see paragraph 37).
 

Conclusion
References Cited
8.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Burns et al. (U.S. Pub 2003/0212627) discloses “System And Method For Auctioning Bids On Construction Projects”
Sasser (U.S. Pub 2004/0083157) discloses “User Interface, System, And Method For Providing Indirect Access To Construction Services”
Cornelius (U.S. Pub 2003/0101127) discloses “Network-Based System For The Management Of Construction Bids”
Woodward (U.S. Pub 2006/0155634) discloses “Novel Construction Contractors Bidding System And Method”
Cullen et al. (WO 03/088122) discloses “System And Method For Project Bid And Requisition Process”
Wares (WO 01/55943) discloses “E-Commerce Bid And Project Management System And Method For The Construction Industry”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
9/9/2022